Citation Nr: 1453321	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  07-39 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a left shoulder disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 2003 to April 2006.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Los Angeles, California Department of Veteran Affairs (VA) Regional Office (RO).  The Veteran has moved to Texas, and his record is now in the jurisdiction of the Waco, Texas RO.  In April 2012, the case was remanded for further development (by a Veterans Law Judge other than the undersigned).  It is now assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The April 2012 remand noted that the Veteran had requested to reschedule his September 2011 Travel Board hearing in an October 2011 letter; he indicated that he failed to appear at the original hearing because he had moved to [redacted], [redacted], [redacted] (and did not receive the notice).  The Board ordered that the hearing be rescheduled (with notice to the Veteran at his new address).  In July 2014 correspondence, the Veteran advised VA of a change of his address (and that his current address is [redacted], [redacted]).  The subsequent August and September 2014 notices of a rescheduled hearing were mailed to the [redacted] (and not the new) address, and could not be delivered; the case was sent to the Board without corrective action.  This is a due process violation that requires correction.

The case is REMANDED for the following:

1. The AOJ should confirm that the Veteran's current mailing address remains the [redacted] address (and is entered throughout the VA system).  

2. Then, the AOJ should reschedule the Veteran for a Travel Board hearing at the Waco, Texas RO (or in the alternative, if he so desires, a videoconference hearing before the Board) at the next available opportunity.  The Veteran and his representative must be notified of the date, time, and location for the hearing at the confirmed correct current address.  

3. The appeal should then be processed in accordance with established appellate practice. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

